Exhibit 10.2

EXECUTION VERSION

LIMITED GUARANTEE

This Limited Guarantee, dated as of May 4, 2015 (this “Limited Guarantee”), is
made by Brookfield Capital Partners IV L.P. (the “Guarantor), in favor of
GrafTech International Ltd., a Delaware corporation (the “Guaranteed Party”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Investment Agreement (as defined
below).

1. Limited Guarantee. To induce the Guaranteed Party to enter into that certain
Investment Agreement, dated as of the date hereof (as amended, restated, amended
and restated, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof, the “Investment Agreement”), by and between
BCP IV GrafTech Holdings LP (“Buyer”) and the Guaranteed Party, the Guarantor
hereby absolutely and irrevocably guarantees to the Guaranteed Party, the due
and punctual payment, performance and discharge of all obligations of Buyer,
when and as due or to be performed or discharged, under the Investment
Agreement, but subject in all respects to the terms of the Investment Agreement.
The Guarantor’s obligations pursuant to the above are hereinafter referred to as
the “Obligations”. The Guaranteed Party may, in its sole discretion, bring and
prosecute a separate action against the Guarantor for the full amount of the
Obligations, regardless of whether action is brought against Buyer or whether
Buyer is joined in any such action or actions. All payments hereunder shall be
made in lawful money of the United States, in immediately available funds.

2. Nature of Guarantee. The Guaranteed Party shall not be obligated to file any
claim relating to the Obligations in the event that Buyer becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of the
Guaranteed Party to so file shall not affect the Guarantor’s Obligations
hereunder. In the event that any payment to the Guaranteed Party in respect of
the Obligations is rescinded or must otherwise be returned due to the
bankruptcy, reorganization or similar proceeding of Buyer, the Guarantor shall
remain liable hereunder with respect to the Obligations. This Limited Guarantee
is an unconditional guarantee of performance and not of collection.
Notwithstanding any other provision of this Limited Guarantee or the Investment
Agreement to the contrary, the Guaranteed Party hereby covenants and agrees that
the Guarantor may assert, as a defense to such performance by the Guarantor
under this Limited Guarantee, or as an affirmative claim against the Guaranteed
Party or its Affiliates, or any Person claiming by, through or on behalf of any
of them, (a) any rights, remedies, set-offs and defenses that Buyer could assert
pursuant to the terms of the Investment Agreement or pursuant to any Applicable
Law (subject to the limitations provided by the Investment Agreement) in
connection therewith (other than such rights, remedies, set-offs and defenses
arising out of, due to, or as a result of, the insolvency or bankruptcy of
Buyer) and (b) any material breach by the Guaranteed Party of this Limited
Guarantee.

3. Changes in Obligations; Certain Waivers.

(a) The Guarantor agrees that the Guaranteed Party may at any time and from time
to time, without notice to or further consent of the Guarantor, extend the time
of payment of any of the Obligations, and may also enter into any agreement with
Buyer or any other Person controlled by Buyer and interested in the transaction
contemplated by the Investment Agreement (an “Interested Person”) for the
extension, renewal, payment,



--------------------------------------------------------------------------------

compromise, discharge or release thereof, in whole or in part, or for any
modification of the Investment Agreement or of any agreement between the
Guaranteed Party and Buyer or any such Interested Person without in any way
impairing or affecting the Guarantor’s Obligations under this Limited Guarantee.
The Guarantor agrees that the Obligations of the Guarantor hereunder shall not
be released or discharged, in whole or in part, or otherwise affected by (i) the
failure of the Guaranteed Party to assert any claim or demand or to enforce any
right or remedy against Buyer or any Interested Person; (ii) any change in the
time, place or manner of payment of any of the Obligations or any rescission,
waiver, compromise, consolidation or other amendment or modification of any of
the terms or provisions of the Investment Agreement, except to the extent Buyer
has a defense to the payment of the Obligations under such rescission, waiver,
compromise, consolidation or other amendment or modification; (iii) the
addition, substitution or release of any Interested Person; (iv) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Buyer or any
other Interested Person (other than the Company) interested in the transactions
contemplated by the Investment Agreement; (v) the existence of any claim,
set-off or other right which the Guarantor may have at any time against Buyer or
the Guaranteed Party or any of their respective Affiliates, whether relating to,
arising out of or in connection with the Obligations or otherwise (other than
those described in the last sentence of Section 2); or (vi) the adequacy of any
other means the Guaranteed Party may have of obtaining repayment of any of the
Obligations. To the fullest extent permitted by Applicable Law, the Guarantor
hereby expressly waives any and all rights or defenses arising by reason of any
Applicable Law which would otherwise require any election of remedies by the
Guaranteed Party. The Guarantor waives promptness, diligence, notice of the
acceptance of this Limited Guarantee and of the Obligations, presentment, demand
for payment, notice of non-performance, default, dishonor and protest, notice of
any Obligations incurred and all other notices of any kind (except for notices
to be provided pursuant to this Limited Guarantee or to Buyer and its counsel in
accordance with the Investment Agreement), all defenses which may be available
by virtue of any valuation, stay, moratorium law or other similar Applicable Law
now or hereafter in effect, any right to require the marshalling of assets of
Buyer or any other Person interested in the transactions contemplated by the
Investment Agreement, and all suretyship defenses generally (other than fraud or
willful misconduct by the Guaranteed Party or any of its Affiliates).
Notwithstanding anything to the contrary contained in this Limited Guarantee,
the Guaranteed Party hereby agrees that to the extent that Buyer is relieved of
any of its obligations and liabilities under the Investment Agreement (other
than due to, in connection with, or as a result of, the insolvency or bankruptcy
of Buyer), the Guarantor shall be similarly relieved of the Obligations under
this Limited Guarantee. Notwithstanding anything to the contrary in this Limited
Guarantee, any payment made by or on behalf of Buyer to the Guaranteed Party
with respect to an Obligation shall reduce the total Obligations of the
Guarantor under this Limited Guarantee by the amount of such payment.

(b) The Guaranteed Party hereby covenants and agrees that it shall not institute
or assert, and shall cause its Affiliates and any controlled Person claiming by,
through or on behalf of any of them, not to institute or assert any action or
proceeding or bring any other Claim (as defined in Section 9), or any claim,
cause of action or

 

2



--------------------------------------------------------------------------------

proceeding arising out of, connected to or in any manner relating to the
Investment Agreement or the transactions contemplated thereby, of any kind
whatsoever against the Guarantor or any Non-Parties (as defined in Section 9)
except for claims (i) against the Guarantor under and pursuant to this Limited
Guarantee and/or (ii) against Buyer under and pursuant to the Investment
Agreement.

(c) Except as explicitly set forth herein or in the Investment Agreement, the
Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against Buyer or any other
Person interested in the transactions contemplated by the Investment Agreement
that arise from the existence, payment, performance, or enforcement of the
Guarantor’s Obligations under or in respect of this Limited Guarantee,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
Claim or remedy of the Guaranteed Party against Buyer or such other Person,
whether or not such Claim, remedy or right arises in equity or under Contract,
statute or common law, including, without limitation, the right to take or
receive from Buyer or such other Person, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such Claim, remedy or right, unless and until the Obligations and all
other amounts payable under this Limited Guarantee shall have been irrevocably
and unconditionally paid in full in cash, provided, that the Guarantor shall
have the right to cause any other Person to satisfy its Obligations to the
Guaranteed Party hereunder; provided, further, that the Guarantor shall remain
obligated with respect to such Obligations until so satisfied. If any amount
shall be paid to the Guarantor in violation of the immediately preceding
sentence at any time prior to the payment in full in cash of the Obligations, an
amount equal to the lesser of (i) the amount paid to the Guarantor in violation
of the immediately preceding sentence, and (ii) all amounts payable under this
Limited Guarantee, shall be received and held in trust for the benefit of the
Guaranteed Party, shall be segregated from other property and funds of the
Guarantor and shall forthwith be paid or delivered by the Guarantor to the
Guaranteed Party in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied to the Obligations, whether matured or
unmatured, or to be held as collateral for any Obligations thereafter existing.

4. Effect on Certain Rights. No failure on the part of the Guaranteed Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Guaranteed Party of any right, remedy or power hereunder preclude any other or
future exercise of any right, remedy or power hereunder except as explicitly set
forth herein or in the Investment Agreement (including Section 9 hereof and
Section 6.2 thereof). Subject to the terms, conditions and limitations hereof
and of the Investment Agreement, each and every right, remedy and power hereby
granted to the Guaranteed Party or allowed to it by Applicable Law shall be
cumulative and not exclusive of any other, and may be exercised by the
Guaranteed Party at any time or from time to time.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties. The Guarantor hereby represents and warrants
to the Guaranteed Party that:

(a) the execution, delivery and performance of this Limited Guarantee have been
duly authorized by all necessary action and do not contravene any provision of
the Guarantor’s charter, partnership agreement, operating agreement or similar
organizational documents or any Applicable Law or material contract binding on
such Guarantor or its assets;

(b) all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Authority necessary for the due execution,
delivery and performance of this Limited Guarantee by the Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any Governmental Authority is
required in connection with the execution, delivery or performance of this
Limited Guarantee;

(c) assuming the due execution and delivery of the Investment Agreement by all
parties thereto (except that the Guarantor agrees that, if signed by the Buyer,
the Guarantor shall not assert failure of due execution and due delivery by the
Buyer as a defense of any kind) and the due execution and delivery of this
Limited Guarantee by the Guaranteed Party, this Limited Guarantee constitutes a
legal, valid and binding obligation of such Guarantor enforceable against the
Guarantor in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Applicable Laws affecting creditors’ rights generally, and
(ii) general equitable principles (whether considered in a proceeding in equity
or at law);

(d) the Guarantor has the financial capacity to pay and perform its obligations
under this Limited Guarantee, and all funds necessary for the Guarantor to
fulfill its Obligations under this Limited Guarantee for so long as this Limited
Guarantee shall remain in effect in accordance with Section 9; and

(e) The aggregate capital commitment of Brookfield Asset Management Inc.
(together with its Affiliates) to the Guarantor or otherwise alongside the Fund
in portfolio Companies is at least $1,000,000,000.

6. Assignment. Neither the Guarantor nor the Guaranteed Party may assign its
respective rights, interests or obligations hereunder to any other Person
(except by operation of law) without the prior written consent of the Guaranteed
Party or the Guarantor, as the case may be; provided, that the Guarantor shall
remain jointly and severally obligated for any Obligations so assigned. Any
purported assignment in violation of this Section 6 shall be null and void.

 

4



--------------------------------------------------------------------------------

7. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given (a) when delivered personally by hand (with written
confirmation of receipt), (b) when sent by facsimile (with written confirmation
of transmission) or (c) one (1) Business Day following the day sent by
reputable, national overnight courier (with written confirmation of receipt), in
each case at the following addresses or facsimile numbers (or to such other
address or facsimile number as a party hereto may have specified by notice given
to the all other parties hereto pursuant to this provision):

If to the Guarantor, to it at:

Brookfield Capital Partners IV L.P.

c/o Brookfield Capital Partners Ltd. Brookfield Place 181 Bay Street, Suite 300
Toronto, Ontario M5J 2T3 Attn: David Nowak Peter Gordon E-mail:
David.Nowak@brookfield.com Peter.Gordon@brookfield.com Fax: 416-365-9642

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attn: Michael J. Aiello Jackie Cohen E-mail: michael.aiello@weil.com
jackie.cohen@weil.com Fax: 212-310-8007

If to the Guaranteed Party (prior to the Effective Time), to it at:

 

GrafTech International Ltd. Suite 300 Park Center I 6100 Oak Tree Boulevard
Independence, Ohio 44131 Attn: General Counsel E-mail: john.moran@graftech.com
Fax: 216-676-2526

with copies to (which copy alone shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn: Steven A. Seidman Michael A. Schwartz E-mail: sseidman@willkie.com
mschwartz@willkie.com Fax: 212-728-8111

 

5



--------------------------------------------------------------------------------

and

Withers Bergman LLP

660 Steamboat Road

Greenwich, Connecticut 06830

Attn: M. Ridgway Barker E-mail: mr.barker@withersworldwide.com Fax: 203-302-6613

8. Continuing Guarantee. Unless terminated pursuant to this Section 8, this
Limited Guarantee shall remain in full force and effect and shall be binding on
the Guarantor, its successors and permitted assigns until the Obligations have
been indefeasibly paid, observed, performed or satisfied in full.
Notwithstanding the foregoing or anything to the contrary expressed in or
implied by this Limited Guarantee, this Limited Guarantee shall terminate
automatically and immediately and the Guarantor shall have no further
obligations under this Limited Guarantee as of the earlier of (a) the Closing,
(b) thirty (30) days following the date identified in Section 6.15(b) of the
Investment Agreement (the “Final Date”), except as to a claim for payment
hereunder asserted in writing by the Guaranteed Party against the Guarantor
prior to the Final Date, (c) the performance of the Obligations pursuant to the
terms hereof, and (d) any upon any termination of the Investment Agreement
(without any Liability on the part of the Buyer thereunder) in accordance with
its terms.

9. No Recourse.

(a) Without in any limiting the Guarantor’s guaranty of the due and punctual
payment, performance and discharge of all obligations of Buyer, when and as due
or to be performed or discharged, under the Investment Agreement, but subject in
all respects to the terms of the Investment Agreement, as provided in Section 1,
the Guaranteed Party acknowledges, on behalf of itself and each of its
Affiliates, and any Person claiming by, through or on behalf of any of them,
that Buyer shall have no assets and that no additional funds are expected to be
contributed to Buyer unless and until the Closing occurs.

(b) Notwithstanding anything that may be expressed or implied in this Limited
Guarantee to the contrary (and subject only to the specific contractual
provisions of the Investment Agreement), by its acceptance hereof, the
Guaranteed Party acknowledges, covenants and agrees, on behalf of itself, its
Affiliates, and any Person claiming by, through or on behalf of any of them,
that all claims, obligations, liabilities, causes of action, or proceedings (in
each case, whether at law or in equity, and whether sounding in contract, tort,
statute or otherwise) that may be based upon, in respect of, arise under, out or
by reason of, be connected with, or relate in any manner to this Limited
Guarantee, or the negotiation, execution, performance, or breach (whether
willful, intentional, unintentional or otherwise) of this Limited Guarantee,
including, without limitation, any representation or warranty made or alleged to
be made, in connection with, or as an inducement to, this Limited Guarantee
(each of such above-described legal, equitable or other theories or sources of
liability, a “Claim”) may be

 

6



--------------------------------------------------------------------------------

made or asserted only against (and are expressly limited to) the Guarantor as
expressly identified in the preamble to and signature page(s) of this Limited
Guarantee. No Person who is not the Guarantor (including, without limitation,
(i) any past, present or future director, officer, employee, incorporator,
member, partner, manager, direct or indirect equityholder, management company,
Affiliate, agent, attorney, or representative of, and any financial advisor or
lender to (all above-described Persons in this subclause (i), collectively,
“Affiliated Persons”) the Guarantor or any Affiliate of the Guarantor, and
(ii) any Affiliated Persons of such Affiliated Persons (the Persons in
subclauses (i) and (ii), together with their respective successors, assigns,
heirs, executors or administrators, collectively, but specifically excluding the
Guarantor and Buyer, “Non-Parties” and each, individually, a “Non-Party”)) shall
have any liability or obligation whatsoever in respect of, based upon or arising
out of any Claims. Notwithstanding the foregoing, the successors and assigns of
the Guarantor shall not be Non-Parties.

(c) Without limiting the generality of the foregoing, to the maximum extent
explicitly permitted under Applicable Law (but subject to the specific
contractual provisions of the Investment Agreement), (i) the Guaranteed Party,
on behalf of itself, its Affiliates, and any Persons claiming by, through or on
behalf of any of them, hereby waives, releases and disclaims any and all Claims
against all Non-Parties, including, without limitation, any Claims to avoid or
disregard the entity form of the Guarantor or otherwise seek to impose any
liability arising out of, relating to or in connection with a Claim on any
Non-Parties, whether a Claim granted by statute or based on theories of equity,
agency, control, instrumentality, alter ego, domination, sham, single business
enterprise, piercing the veil, unfairness, undercapitalization, or otherwise,
and (ii) the Guaranteed Party disclaims any reliance upon any Non-Parties with
respect to the performance of this Limited Guarantee or any representation or
warranty made in, in connection with, or as an inducement to this Limited
Guarantee. This Section 9 shall survive the termination of this Limited
Guarantee.

10. Governing Law; Jurisdiction and Forum. This Limited Guarantee (including,
without limitation, the validity, construction, effect or performance hereof and
any remedies hereunder or related hereto) and all Claims shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
or conflict of law provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Each of the parties hereto (for
itself and on behalf of its successors and permitted assigns and any Person
claiming by, through or on behalf of any of them) irrevocably agrees that any
permitted Claim shall be brought exclusively in the Chancery Court of the State
of Delaware, or, if such court will not accept such action, the federal courts,
or in the absence of federal jurisdiction, the other state courts, in either
case within the State of Delaware. Each of the parties hereto (for itself and on
behalf of its successors and permitted assigns and any Person claiming by,
through or on behalf of any of them) irrevocably and unconditionally submits to
the exclusive jurisdiction of such courts in any such action, agrees to take any
and all future action necessary to submit to the jurisdiction of such courts,
waives and agrees not to assert (by way of motion, as a defense, counterclaim or
otherwise) any objection it may now or hereafter have to venue or to convenience
of forum (including: (a) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve; (b) any claim that it or its property is exempt or immune from

 

7



--------------------------------------------------------------------------------

jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise);
and (c) to the fullest extent permitted by Applicable Law any claim that:
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum; (ii) the venue of such suit, action or proceeding is improper; or
(iii) this Limited Guarantee, or the subject matter hereof, may not be enforced
in or by such courts), agrees that all Claims shall be heard and determined only
in any such court and covenants and agrees not to bring any Claim in any other
court. The parties hereto agree that any of them may file a copy of this
Section 10 (provided that a copy of Section 9 shall accompany any such filing)
with any court as written evidence of the knowing, voluntary and bargained
agreement between the parties hereto irrevocably to waive any objections to
venue or to convenience of forum. Each of the parties hereto irrevocably
consents to the service of process out of the above-described courts in any
permitted Claim in accordance with Section 7. Nothing herein shall affect the
right of any party to serve process in any other manner permitted by Applicable
Law.

11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
CONTEMPLATED BY SECTION 10 HEREOF.

12. Entire Agreement. This Limited Guarantee constitutes the entire agreement
with respect to the subject matter hereof and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, among the parties hereto. All parties
hereto acknowledge that each party and its counsel have participated in the
drafting and negotiation of this Limited Guarantee and that any rules of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Limited
Guarantee.

13. Amendments and Waivers. No amendment, waiver, supplement or modification of
any provision of this Limited Guarantee will be valid and binding unless it is
in writing and signed, in the case of an amendment, supplement or modification,
by the Guarantor and the Guaranteed Party or, in the case of waiver, by the
party or parties against whom the waiver is to be effective. No waiver by any
party hereto of any breach or violation of, or default under, this Limited
Guarantee, whether intentional or not, will be deemed to extend to any prior or
subsequent breach, violation or default hereunder or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence. No delay or
omission on the part of any party hereto in exercising any right, power or
remedy under this Limited Guarantee will operate as a waiver thereof.

14. Severability. Any term or provision of this Limited Guarantee that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

15. Counterparts. This Limited Guarantee may be executed and delivered
(including by facsimile transmission or via portable document format (.pdf)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original but all of which taken together shall constitute one and the same
instrument.

 

8



--------------------------------------------------------------------------------

16. No Third Party Beneficiaries. The parties hereto hereby agree that their
respective representations, warranties, agreements and covenants set forth
herein are solely for the benefit of the other parties hereto and their
successors and permitted assigns, in accordance with and subject to the terms of
this Limited Guarantee, and this Limited Guarantee is not intended to, and does
not, confer upon any person other than the parties hereto and their respective
successors and permitted assigns any rights or remedies hereunder; provided,
however, that the Non-Parties are intended third-party beneficiaries of
Section 9, and any and all Non-Parties may enforce such rights directly.

17. Confidentiality. This Limited Guarantee shall be subject to the
confidentiality provisions of the Investment Agreement.

18. Certain Terms. As used herein:

(a) “Applicable Law” means, with respect to any Person, any transnational, U.S.
or non-U.S. federal, state, provincial, territorial or local law (statutory,
common or otherwise), constitution, treaty, convention, statute, ordinance,
code, rule, regulation, Order, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person or such Person’s properties or assets, as amended
unless expressly specified otherwise.

(b) “Governmental Authority” means any transnational, or U.S. or non-U.S.
federal, state, provincial, territorial or local, governmental authority,
department, court, agency or official, including any political subdivision
thereof.

(c) “Person” shall be construed broadly and shall include any corporation,
partnership, limited liability company, association, trust or other entity
(including any foreign equivalent of any of the foregoing), individual or
organization, including any Governmental Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Limited
Guarantee as of the date first above written.

 

GUARANTOR: BROOKFIELD CAPITAL PARTNERS IV L.P. By:

Brookfield Capital Partners IV GP, Ltd.,

its general partner

By:

/s/ David Nowak

Name: David Nowak Title: Managing Partner

[SIGNATURE PAGE TO LIMITED GUARANTEE]



--------------------------------------------------------------------------------

GUARANTEED PARTY: GRAFTECH INTERNATIONAL LTD By:

/s/ Joel L. Hawthorne

Name: Joel L. Hawthorne Its: Chief Executive Officer and President

[SIGNATURE PAGE TO LIMITED GUARANTEE]